Citation Nr: 1638445	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-42 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

In his November 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for June 2016 and subsequently rescheduled for August 2016.  However the Veteran cancelled his August 2016 hearing and did not request that it be rescheduled.  The hearing request is therefore considered withdrawn.


FINDING OF FACT

In a September 2016 written statement, the Veteran withdrew the appeal for entitlement to service connection for glaucoma.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the September 2008 rating decision that denied entitlement to service connection for glaucoma.  In November 2009, the Veteran perfected an appeal of that issue. 

In a September 2016 statement, the Veteran withdrew the appeal of the issue of entitlement to service connection for glaucoma.  As the Veteran has properly withdrawn the substantive appeal with respect to that issue, the Board does not have jurisdiction to decide any appeal for that benefit.  Therefore, that appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal of entitlement to service connection for glaucoma is dismissed.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


